DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 07/27/2022.  The arguments set forth are addressed herein below.  Claims 1-16 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 2, 5, 10, 15, and 16 have been amended.  No new matter appears to have been entered.
The amendment to claim 16 is sufficient to overcome the corresponding 35 USC 112 and 35 USC 101 rejections.  The 35 USC 112 and 35 USC 101 rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al. (US 2018/0203602 A1) (henceforth, “Masuoka”) in view of Moberg et al. (US 2018/0318705 A1) (henceforth, “Moberg”).
Regarding claims 1, 15, and 16, Masuoka teaches, a processing method, computer-readable non-transitory information storage medium, and system comprising a processor including hardware, the processor being configured to perform:
a setting process of setting a virtual touch area that is arranged within a touch screen as an area smaller than the touch screen (e.g., input area 4 in Para. 35 and Fig. 2A);
 a reception process of receiving coordinates of a touching operation on the touch screen as touching operation coordinates when the touching operation is performed by a user on the touch screen (e.g., a dual operation mode in which an operation can be performed in both the input area 4 and the display area 3 may be set in Para. 39 and Fig. 2A);
when the touching operation is performed within the virtual touch area, a virtual touch area converting process of converting the touch operation coordinates in the virtual touch area to mapping coordinates on the touch screen, the mapping coordinates being located outside of the virtual touch area (e.g., since the position of the display area 3 and the position of the input area 4 on the touch panel 2 are different, positions of the display area 3 are associated with positions of the input area 4, when upper left corner positions Po and Po′ of the respective areas are used as a coordinate origin, coordinates P(x, y) of the display area 3 and coordinates P′(x′, y′) in the input area 4 have a proportional relation in Para. 36 and Fig. 2A); and 
when the touching operation is performed within the virtual touch area, an input process of setting the mapping coordinates as input coordinates (e.g., when it is desired to perform an operation (for example, a tap) on the P position of the display area 3, it is desirable to perform the operation (tap) on a corresponding P′ position of the input area 4 with a thumb 10 of the right hand in Para. 40 and Figs. 2A-B). 
But Masuoka although teaching a smaller input area 4 within the display area 3 in order to operate a smaller input area of a larger display with one hand (Para. 32 and Para. 35), lacks in explicitly teaching wherein a player is operating the input area to perform a game process based on the input coordinates.  In a related disclosure, Moberg teaches in game play, the control script configures the touch screen into a first region accepting touch input controlling avatar movement (i.e., input area 116), and a second region accepting touch input controlling camera position and direction (i.e., area 115, see abstract, Para. 27, and Fig. 2).  More particularly, Moberg teaches a player using a mobile device, such that, one hand can control the movement of a character wherein said movement (i.e., a game process) is controlled from the input control area 116 (Para. 3 and Para. 28).  Moberg states that “what is clearly needed is a method and apparatus for controlling the movement of an avatar and associated camera in a 3D game accessed from a mobile device such as a smart phone or game device using just one hand” (Para. 4).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the input system of Masuoka to include the game control features of Moberg in order to provide an enhanced player experience and ease of use, when playing a game, with just one hand, as beneficially taught by Moberg. 
Regarding claim 2, Masuoka further teaches the processor performs a notification process of notifying the player of a position of the mapping coordinates associated with the touching operation coordinates in the virtual touch area when the touching operation is performed within the virtual touch area (Fig. 2B and Para. 40, input area 4 shows a cross marking when a touch operation is executed in input area 4).
Regarding claim 3, Masuoka further teaches the processor sets the mapping coordinates as the input coordinates in a virtual input mode (e.g., a mode in which an operation is performed in the dedicated input area 4 (the input area operation mode) in Para. 38), and sets the touching operation coordinates as the input coordinates in a normal input mode (e.g., a mode in which an operation is performed in the entire display area 3 as in the related art (a normal operation mode) in Para. 38-39).
Regarding claim 4, Masuoka as modified by Moberg teaches the processor switches between the virtual input mode and the normal input mode according to a game status (e.g., moving a character from input area 116 and controlling a camera from input area 115 while character is moving in Para. 33-34).
Regarding claim 5, Masuoka further teaches the touching operation is performed outside the virtual touch area, the processor determines that the touching operation performed outside the virtual touch area is operation input outside the area (e.g., a dual operation mode in which an operation can be performed in both the input area 4 and the display area 3 and operating in display area 3 in Para. 39).
Regarding claim 6, Masuoka as modified by Moberg teaches the processor assigns the operation input outside the area to a predetermined operation performed by the player (e.g., controlling a camera from input area 115 in Para. 34).
Regarding claim 7, Masuoka as modified by Moberg teaches operation input outside the area is performed, the processor switches a virtual input mode in which the mapping coordinates are set as the input coordinates to a normal input mode in which the touching operation coordinates are set as the input coordinates (e.g., controls in area 115 in Para. 34-35).
Regarding claim 8, Masuoka as modified by Moberg teaches when the operation input outside the area is performed, the processor performs a process of pausing game progress (e.g., controlling a camera from input area 115 is not a continuation of player movement or operations executed from input area 116 (i.e., pausing game progress) in Para. 34-35).
Regarding claim 9, Masuoka as modified by Moberg teaches the operation input outside the area is performed, the processor performs a process of generating a screenshot of a game image (e.g., camera control 402 and control 403 for zoom capability provides image data displayed on the screen in Para. 34-35).
Regarding claim 10, Masuoka as modified by Moberg teaches the processor performs a first game process using the mapping coordinates as the input coordinates when the touching operation is performed within the virtual touch area, and performs a second game process different from the first game process using the touching operation coordinates outside the virtual touch area as the input coordinates when the operation input outside the area is performed (e.g., e.g., moving a character from input area 116 and controlling a camera from input area 115 in Para. 33-34).
Regarding claim 11, Masuoka further teaches the processor performs a process of changing a position, size or shape of the virtual touch area in the touch screen (e.g., changing positions on the input area 4 in Para. 43-47 and Figs. 3A-B and 4).
Regarding claim 12, Masuoka as modified by Moberg teaches the processor changes the virtual touch area according to a game status (e.g., moving a character from input area 116 and controlling a camera from input area 115 while character is moving in Para. 33-34).
Regarding claim 13, Masuoka as modified by Moberg teaches after the touching operation in the virtual touch area is performed, the processor sets the mapping coordinates corresponding to the touching operation coordinates at a timing when a touching operation part of the player leaves the touch screen as the input coordinates (e.g., finger tap, performed by the player's dragging thumb or finger in Para. 31).
Regarding claim 14, Masuoka further teaches the processor performs identification display of the virtual touch area in the touch screen (e.g., it is desirable to distinguish the input area 4 by displaying a contour line or a color coding (including semitransparent) in order to indicate the area in Para. 38).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-16 have been considered but are moot in view of the new ground(s) of rejection. New references (Masuoka and Moberg) have been applied to claims 1-16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715